Citation Nr: 1227886	
Decision Date: 08/13/12    Archive Date: 08/21/12

DOCKET NO.  05-40 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependent's Educational Assistance (DEA), under Chapter 35, Title 38, of the United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from May 1948 to April 1952 and from February 1953 to March 1969.  He died in December 2003.  The appellant claims as a surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office in Houston, Texas.  In that decision the RO denied the appellant's claims for entitlement to service connection for the cause of the Veterans' death and DEA.  The record shows that the appellant was scheduled to attend a Travel Board hearing pursuant to her request for such a hearing, but failed to appear for the hearing.  Her request will therefore be considered withdrawn.  38 C.F.R. § 20.704(d) (2011).  

This matter was previously before the Board in January 2010 at which time the case was remanded for further evidentiary development.  Such development primarily consisted of obtaining a medical opinion by a physician addressing whether the Veteran had a service-connected disability that contributed substantially or materially to the cause of his death.  The RO obtained the requested opinion in December 2011 as well as additional medical records that were requested.  However, as the Veteran's representative pointed out in an informal hearing presentation in July 2012, the case review and medical opinion was performed by a VA advanced nurse practitioner and not a physician.  A remand by the Court or the Board confers on a veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  With that said, the Board points out that the claimant has the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this regard, the Veteran's representative does not assert nor is there any evidence to suggest that the opinion rendered by the nurse practitioner is somehow inadequate.  Rather, the Board finds to the contrary.  That is, the examiner explained the reasons for her conclusions based on an accurate characterization and review of the pertinent evidence of record.  Therefore, the Board finds that there has been substantial compliance with the Board's January 2010 remand directives.  Id.; See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).


FINDINGS OF FACT

1.  At the time of his death, the Veteran was in receipt of service connection for atypical narcolepsy and cataplexy, rated 20 percent disabling.

2.  A service connected disability did not cause, contribute substantially or materially to the Veteran's death.

3.  Metastatic adenocarcinoma did not manifest within a year of service or for many years thereafter.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not cause or contribute substantially or materially to the cause of death.  38 U.S.C.A. § 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1310, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2011).

2.  Eligibility for Dependents' Educational Assistance is not established.  38 U.S.C.A. §§ 3500, 3501 (West 2002); 38 C.F.R. § 3.807 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the Veteran's death, VCAA notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. App. 277 (Fed. Cir. May 19, 2009) (unpublished).  

In a letter dated in February 2009, the RO satisfied the notice requirements of Hupp as outlined above.  In short, this letter as well as earlier letters dated in March 2004, January 2006 and May 2006, satisfies VAs duty to inform the claimant under the VCAA.  This duty included delineating the evidence VA would assist in obtaining and the evidence it was expected that the appellant would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23, 353 (Apr. 30, 2008).  That notwithstanding, the January 2006 and May 2006 letters complied with this requirement.

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's status as a veteran was substantiated during his lifetime.  To the extent that all of the Dingess requirements apply to cause of death claims, the appellant was provided information about disability ratings and effective dates in the May 2006 letter.  Thus, these requirements have been satisfied.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c),(d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA requested and obtained identified post-service private and VA treatment records, including voluminous records from Wilford Hall Medical Center at Lackland Air Force Base which is where the Veteran was when he died.  These records date back to as early as the 1970s, but there are no records from that facility on file from December 3, 2003, to the date of his death on December 19, 2003.  In this regard, the RO documented its requests to the National Personnel Records Center (NPRC) for records through 2003 and the NPRC's response in February 2011 was that the requested records had been mailed.  These records include empty file folders noting that the Veteran was deceased as of December 2003 and that his records had been withdrawn.  Also, the RO made a request to the Veteran's treating cardiologist at that time, Dr. M., for records, but Dr. M. responded in November 2010 that he had no information on the Veteran.  He explained that he worked for VA at Lockland six years earlier and saw the Veteran in that capacity.  The Board finds that further efforts to locate any such records would be futile.  The Board is mindful that where service treatment records are unavailable, or in this case where any post active duty military terminal treatment records are unavailable, there is a heightened obligation to explain our findings and conclusions and to consider carefully the benefit-of-the- doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski,  2 Vet. App. 83, 85 (1992).  The case law does not, however, lower the legal standard for proving a claim for service connection but, rather, increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet App. 46, 51 (1996).

Also, when VA is unable to produce records that were once in its custody an explanation should be given a claimant as to how records are maintained, why the search that was conducted constitutes a reasonably exhaustive search, and why further efforts are not justified.  38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(e)(1); Dixon v. Derwinski, 3 Vet. App. 261, 264 (1992).  Moreover, the claimant should be assisted in obtaining sufficient evidence from alternate or collateral sources.  Id. at 263 (citing VA Adjudication Manual).  In this case, a September 2010 letter informed the appellant that copies of treatment records from Dr. M. and Wilford Hall Medical Center had been requested, but that it was still her responsibility to see that VA received it.  Later, in November 2010, the appellant was informed of the negative request for records from Dr. M., and again informed the appellant that it was her responsibility to see that VA receives the evidence.  Also, the appellant had previously indicated in writing in November 2008 that she had no additional evidence to submit in support of the appeal.    

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for entitlement to service connection for the cause of the Veteran's death is thus ready to be considered on the merits.

II.  Analysis

Cause of Death

Under 38 U.S.C.A. § 1310, when a veteran dies from a service related disability, VA will pay dependency and indemnity compensation (DIC) to such veteran's surviving spouse.  To establish that a veteran died from a service related disability, i.e., service connection for the cause of death, the evidence must show that a disability that was incurred in or aggravated by service was either a principal or contributory cause of death.  38 C.F.R. § 3.312.

For a service-connected disability to be the principal cause of death, it must singularly or jointly with some other condition be the immediate or underlying cause of death, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  For a service-connected disability to be a contributory cause of death, it must be shown that it contributed substantially or materially, that it combined to cause death, or aided or lent assistance to the production of death.  In this regard, it is not sufficient to show that the service-connected disability casually shared in producing death; rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

The Veteran's death certificate shows that the immediate cause of death was metastatic adenocarcinoma.  The time of onset was unknown.  There are no listed diseases, injuries or complications leading to the immediate cause of death, but coronary artery disease, pneumonia and urinary tract infection are listed as other significant conditions contributing to death but not resulting in the underlying cause.  The certificate also shows that an autopsy was not performed.

At the time of his death, the Veteran was service connected for narcolepsy and cataplexy, evaluated as 20 percent disabling.  Postservice medical records show that the Veteran had been taking Ritalin for this disability since the 1960s followed by Dexedrine which he took until the time of his death in 2003.

The appellant asserts that the medication that the Veteran was prescribed for his narcolepsy, namely ritalin and dexadrine, negatively affected his heart which contributed to the cause of his death.  She explained that three days prior to undergoing a scheduled heart procedure, bypass grafting, the Veteran was discovered to have cancer.  However, she said that due to the condition of his heart the Veteran was unable to undergo chemotherapy which may have prolonged his life.  In support of this claim, the appellant submitted downloaded testimony from P. R. Breggin, M.D., who testified before the United States Congress in September 2000 against the use of stimulant drugs to control classroom behavior in children with attention deficit hyperactivity disorder.  One of the dangers he testified to was that such drugs, including dexedrine, "endanger the cardiovascular system".  The appellant also submitted downloaded information from a website discussing the adverse effects of psychostimulant medication.  Dextroamphetamine was specifically noted to adversely affect the cardiovascular system by way of palpitations, tachycardia and increased blood pressure.

Private hospital records in October 2003 show that the Veteran complained of severe left-sided chest pain on the eve of his admission for bypass surgery.  A bone scan was performed and was suggestive of metastatic bone cancer.  Additional assessment revealed a history of coronary artery disease, currently relatively asymptomatic, though the Veteran did have exceptional dyspnea with was angina equivalent, dyspnea at moderate work-load but had no symptoms at rest - on good medications at present.  The assessment also included history of narcolepsy - good symptoms control with current medications.  He had a noted history of prostate cancer and had undergone a radical prostatectomy in 1995 with no complaints since except for coronary artery disease that became symptomatic earlier that year requiring coronary stent placement that was unsuccessful and a planned coronary artery bypass grafting.  His past medical history also included having hypertension for ten years and suffering from narcolepsy for over 30 years which had been treated with dexedrine over a large portion of that time.  He was given an impression that included metastatic pattern on bone scan.  His diagnoses at his discharge in November 2003 included metastatic poorly differentiated carcinoma of the sacral area, suspected due to pancreatic tumor, and coronary artery disease.  

A records from Wilford Hall Medical Center at Lackland Air Force Base dated December 2, 2003, shows that the Veteran had severe pain in his mid back and mid chest over the weekend and was sent to the emergency room where he was told the pain was not cardiac in origin.  He was diagnosed as having metastatic adenocarcinoma of unknown origin.  This is the last treatment record on file prior to the Veteran's death on December 19, 2003.

In an April 2004 statement, F. W. Meissner, M.D., of Southwest Tejas Cardiology, P.A., opined that the use of Dexedrine for the extensive period of time that the Veteran had been taking it "contributed in a detrimental manner to his overall cardiovascular health".  He reported that the chronic use of such medication had enormous potential to accelerate and aggravate the atherosclerotic disease process.  He concluded by stating that "although the use of this medication is probably not causally related per se to his cardiovascular disease, it without a doubt, had adverse consequences to the Veteran with respect to the severity and extent of his illness".  

In light of the evidence above, the Board finds that the Veteran's prescribed medication (ritaline and dexedrine) for his service-connected atypical narcolepsy and cataplexy did impact his cardiovascular health.  However, as the Board pointed out in the January 2010 remand, while there is medical evidence that supports the contention that the prescribed ritalin and dexadrine that the Veteran took for his service-connected atypical narcolepsy and cataplexy contributed to his coronary artery disease, these was no evidence addressing whether the coronary artery disease, which the death certificate indicates contributed to his death, contributed "substantially or materially" to his death as required by 38 C.F.R. § 3.312.  Accordingly, the Board instructed that an opinion be obtained that addresses this question.  

In December 2011, a VA examiner offered her opinion that dexedrine was an amphetamine/stimulant which can raise the blood pressure.  She went on to report, however, that one can be on dexedrine and have a controlled blood pressure and there can be no effect on the development of coronary artery disease.  She reported that although the Veteran's chart showed that he had an abnormal EKG (electrocardiogram), his cardiac nuclear stress test in February 2001 revealed no evidence of ischemia, a fixed defect which may be attenuation artifact or previous myocardial infarction, and a normal ejection fraction.  She noted that the Veteran had a history of prostate cancer in 1995 with recent (prior to death) metastasis of adenocarcinoma from an unknown primary site which was the cause of his death.  She said that a December 2003 note she found referred to back and chest pain the previous night before which was evaluated and felt to be non-cardiac in origin.  She concluded by stating that there was no evidence to support that coronary artery disease/ischemic heart disease had a contributing cause to the Veteran's inevitable death.  This evidence weighs against the appellants claim in that the examiner found that the Veteran's coronary artery disease/ischemic heart disease did not contribute at all to the Veteran's inevitable death, let alone that it contributed "substantially or materially" to his death as the provisions of 38 C.F.R. § 3.312 require.  

As the VA examiner gave adequate reasoning for her conclusion based on an accurate characterization of the evidence of record and specifically considered the appellant's arguments of a nexus, her opinion negating that the Veteran's coronary artery disease contributed to the cause of his death is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

We also note that even if the heart disability had been service connected, the facts establish that the disability did not result in debilitation.  Furthermore, nothing suggests that he was less capable of resisting the effects of the fatal disease process. 38 C.F.R. § 3.312(c)(3).  Rather, the VA examiner established that death was inevitable.

Lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  In this case, the statements of the appellant and her representative to the effect that the Veteran's heart disease contributed substantially or materially the cause of his death are internal medical processes of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308 (lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1,6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  Thus, the appellant and her representative are not competent to offer medical opinions as to the relationship between the Veteran's coronary artery disease and the cause of his death.  In any event, the VA examiner's December 2011 opinion, which provided adequate reasoning for the conclusion that specifically addressed the arguments of the appellant and her representative, is entitled to more probative weight than their more general lay assertions.  See Nieves-Rodriguez, 22 Vet. App. at 304.  Moreover, there is no medical evidence to the contrary on file.  

Finally, there is no evidence or argument that the immediate or contributory cause of death was itself related to service.  In determining whether the disability that resulted in the death of the Veteran was the result of active service, the standards and criteria applicable to service connection claims generally are to be applied.  See 38 U.S.C.A. § 1310(a).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F. 3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was 'noted' during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3,303(d).

In addition, for Veterans who served 90 days or more of during a war period, certain chronic disabilities, including malignant tumors, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. § 1101, 1112, 1113; 38 C.F.R. § 3.307(a), 3.309(a).

There are no notations regarding metastatic adenocarcinoma in the service treatment records.  Rather, postservice medical records show that this disability was discovered decades after service and just months prior to the Veteran's death in 2003.  As there is no evidence that metastatic adenocarcinoma manifested within the one year presumptive period or that it was otherwise related to service, service connection for the cause of death must be denied on this basis as well.

Consideration has also been given to the appellant's assertions that the Veteran may be have been exposed to radiation or chemicals in service which caused his death.  However, the evidence does not support this theory of entitlement.  The Veteran's service personnel records show that his military occupational specialty was that of a heating system technician and they do not show that he participated in a radiation risk activity.  Moreover, the appellant has not submitted any evidence in support of the theory that the Veteran had such exposure.  Also, while the Veteran served during the Vietnam war, he did not serve in Vietnam.  In this regard, his service personnel record (DD Form 214) shows that he had no foreign and/or sea service.  Accordingly, the weight of evidence does not support service connection for the cause of the Veteran's death under the presumptive provisions of 38 C.F.R. §§ 3.309(d),(e), 3.311, 3.313 and further consideration in this regard is not warranted.  

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F. 3d 1282, 1287 (Fed. Cir. 2009).

Dependent's Educational Assistance 

Survivors' and Dependents' Educational Assistance (DEA), under Chapter 35, Title 38, of the United States Code, is a program of education or special restorative training that may be authorized for an eligible person, such as a surviving spouse, if the applicable criteria are met.  See 38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. §§ 21.3020, 21.3021. 

Basic eligibility for certification of DEA exists if the veteran was discharged from service under conditions other than dishonorable, or died in service, and either (1) has a permanent total service-connected disability, or (2) a permanent total service-connected disability was in existence at the date of the veteran's death, or (3) died as a result of a service-connected disability, or, if a service member (4) is on active duty as a member of the Armed Forces and, for a period of more than 90 days, has been listed by VA concerned as missing in action, captured in line of duty by a hostile force, or forcibly detained or interned in the line of duty by a foreign government or power.  38 C.F.R. § 3.807. 

The Veteran received an honorable discharge from active military service.  He was not on active duty at the time of his death.  He also was not in receipt of a permanent total service-connected disability, and did not die as a result of a service-connected disability.  Accordingly, Survivors' and Dependents' Educational Assistance, pursuant to the provisions of Chapter 35, Title 38, United States Code, is not warranted.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Eligibility for Survivors' and Dependents' Educational Assistance benefits under 38 U.S.C. Chapter 35 is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


